DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Specification
3.	A substitute specification excluding the claims is required pursuant to 37 CFR 1.125(a) because the Preliminary Amendment to the Specification filed on 04/08/2022 needs a proper Specification in order to enter.

A substitute specification must not contain new matter.  The substitute specification must be submitted with markings showing all the changes relative to the immediate prior version of the specification of record.  The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.  The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.  An accompanying clean version (without markings) and a statement that the substitute specification contains no new matter must also be supplied.  Numbering the paragraphs of the specification of record is not considered a change that must be shown.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “any change” in claim 1 is a relative term which renders the claim indefinite. The term “any” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For instance, the term “any” is a relative term and that the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: “measured in a sufficiently similar way”.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: a system without a processor needed to perform the method of claim 1.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:

“A method of exploring for hydrocarbons in a region, the method comprising:

(a) obtaining seismic data for the region corresponding to two or more different times;
(b) analysing the seismic data corresponding to two or more different times to
determine whether there are any changes in the seismic data; and
(c) determining whether there are any changes in the seismic data which are
indicative of the presence of hydrocarbons, wherein changes in the seismic data which are indicative of the presence of hydrocarbons comprise changes which are indicative of gas coming out of an oil phase solution and/or a gas cap expansion or compression.”

	The limitation of analyzing the seismic data and determining whether there are any changes, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (e.g., dependent claim 16 citing a system and software elements arranged to perform the method of claim 1). That is, other than reciting “by a processor,” nothing in the claim element precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the steps of analyzing the seismic data and determining whether there are any changes as above recited at a high level of generality using a generic computer performing generic computer functions of analyzing and determining such that the claim amounts to no more than mere instructions to apply the exception using a generic computer component, and does not impose any meaningful limits on practicing the abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the step of obtaining seismic data for the region corresponding to two or more different times, which is insignificant extra-solution activity as merely data gathering as disclosed in XXX reference hereinbelow, which is well-understood, routine and conventional activity previously known in the industry. Hence, the claim is not patent eligible.

Similarly, dependent claims 15 and 16 are related to computer program product and a system, respectively, being used to perform the method of claim 1. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the step of obtaining seismic data for the region corresponding to two or more different times, which is insignificant extra-solution activity as merely data gathering as disclosed in XXX reference hereinbelow, which is well-understood, routine and conventional activity previously known in the industry. Hence, the claims are not patent eligible.
	
	Dependent claims 4-14 and 17 are directed to variable parameters for analyzing/checking, which do not result in the claims as a whole amounting to significantly more than the judicial exception. Particularly,
	claim 5 is related to the seismic data for the region corresponding to two or more different times are measured in a sufficiently similar way, which is insignificant extra-solution activity as merely data gathering as disclosed in XXX reference hereinbelow, which is well-understood, routine and conventional activity previously known in the industry;
	claims 7, and 14 are related to displaying the difference between the seismic data graphically or displaying the indicator on a map, which is insignificant post extra-solution activity as merely data displaying/presenting as disclosed in XXX reference hereinbelow, which is well-understood, routine and conventional activity previously known in the industry;
	claim 10 recites exploring for such hydrocarbons, which is an intended use in making a decision as cited in claim 9, which is an abstract idea, not integrated into a practical application in exploring hydrocarbons.
    
	Claims 1 and 4-17 are therefore not drawn to eligible subject matter as they are directed to an abstract idea.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 4-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Integration of Reservoir Simulation, History Matching, and 4D Seismic for CO2-EOR and Storage at Cranfield, Mississippi, USA”, Alfi et al. (referred hereafter Alfi et al.).

Referring to claim 1, Alfi et al. disclose a method of exploring for hydrocarbons in a region (Abstract; Figure 1), the method comprising:

(a) obtaining seismic data for the region corresponding to two or more different times (e.g., 4D seismic data/time-lapse 3D seismic data – pages 116-117, 1. Introduction section; pages 121-123, 5.2. 4D Seismic Interpretation Versus Numerical Simulation section; Figure 9);
(b) analysing the seismic data corresponding to two or more different times to
determine whether there are any changes in the seismic data (pages 121-123, 5.2. 4D Seismic Interpretation Versus Numerical Simulation section; Figure 9); and
(c) determining whether there are any changes in the seismic data which are
indicative of the presence of hydrocarbons (e.g., “Presence of hydrocarbons along the sealing fault can potentially be one of the reasons that CO2 plume in 4D seismic interpretations is masked. Further work is needed to investigate these inconsistencies.”), wherein changes in the seismic data which are indicative of the presence of hydrocarbons comprise changes which are indicative of gas coming out of an oil phase solution and/or a gas cap expansion or compression (e.g., “Models shown in Fig. 5 interpret this area as outside the maximum gas cap in 1966 (or 2008), which is not matching the field observations based on Weaver and Anderson report [25] that shows gas cap has had a much bigger extension in 1966 on both sides of the fault.” - pages 121-123, 5.2. 4D Seismic Interpretation Versus Numerical Simulation section; Figures 5 & 9).

As to claim 4, Alfi et al. disclose a method of exploring for hydrocarbons in a region (Abstract; Figure 1), wherein the seismic data for the region corresponding to two or more different times comprises at least a first seismic data set corresponding to a first time and a second seismic data set corresponding to a second time, the method further comprising preconditioning at least one of the first and second seismic data sets (e.g., “On the other hand, a pressure-compensated approximation of the near-equilibrium condition (achieved by extending the simulation time beyond the injection period and leaving the reservoir to reach an equilibrium state) provided an excellent match to the spatial distribution of CO2.”/e.g., “4D seismic data were collected at the Cranfield CO2-EOR site to characterize the plume development during CO2 injection [15–18]. Simulation studies on this field [19–24] show the importance for CO2-EOR performance of an appropriate permeability (facies) model, fluid distribution, boundary conditions in modeling field data, and injection/production strategies.” pages 116-117, 1. Introduction section; pages 117-118, 3. Numerical Model Description section; pages 118-119, 4. History Matching of Cranfield production section; Table 1).

Referring to claim 5, Alfi et al. disclose a method of exploring for hydrocarbons in a region (Abstract; Figure 1), wherein the seismic data for the region corresponding to two or more different times are measured in a sufficiently similar way such that the seismic data for the region corresponding to two or more different times can be compared (pages 120-121, 5.1. History Matching of CO2-EOR section; pages 121-123, 5.2. 4D Seismic Interpretation Versus Numerical Simulation section).

As to claim 6, Alfi et al. disclose a method of exploring for hydrocarbons in a region (Abstract; Figure 1), wherein the seismic data for the region corresponding to two or more different times comprises at least a first seismic data set corresponding to a first time and a second seismic data set corresponding to a second time (e.g., 4D seismic data/time-lapse 3D seismic data – pages 116-117, 1. Introduction section; pages 121-123, 5.2. 4D Seismic Interpretation Versus Numerical Simulation section; Figure 9), and wherein analysing the seismic data comprises subtracting data of the first seismic data set from data of the second seismic data set or subtracting data of the second seismic data set from data of the first seismic data set to determine a difference between the data of the first and second seismic data sets (pages 121-123, 5.2. 4D Seismic Interpretation Versus Numerical Simulation section; Figure 9; pages 125-127, 6.2. CO2-EOR Versus CO2-EORT section; Figures 13-15).

Referring to claim 7, Alfi et al. disclose a method of exploring for hydrocarbons in a region (Abstract; Figure 1), further comprising displaying the difference between the seismic data graphically (pages 121-123, 5.2. 4D Seismic Interpretation Versus Numerical Simulation section; Figure 9; pages 125-127, 6.2. CO2-EOR Versus CO2-EORT section; Figures 13-15).

As to claim 8, Alfi et al. disclose a method of exploring for hydrocarbons in a region (Abstract; Figure 1), further comprising determining at least partially from the difference whether there is an indication of a possible presence of hydrocarbons in the region (pages 121-123, 5.2. 4D Seismic Interpretation Versus Numerical Simulation section; Figures 5 & 9).

Referring to claim 9, Alfi et al. disclose a method of exploring for hydrocarbons in a region (Abstract; Figure 1), further comprising, if there is an indication of a possible presence of hydrocarbons in the region, making a decision about whether to explore for such hydrocarbons (pages 116-117, 1. Introduction section; pages 123-127, 6. Forecast Simulation section; Figures 10-11, 14 & 16).

As to claim 10, Alfi et al. disclose a method of exploring for hydrocarbons in a region (Abstract; Figure 1), further comprising exploring for such hydrocarbons (e.g., “Presence of hydrocarbons along the sealing fault can potentially be one of the reasons that CO2 plume in 4D seismic interpretations is masked. Further work is needed to investigate these inconsistencies.” - pages 121-123, 5.2. 4D Seismic Interpretation Versus Numerical Simulation section; Figures 5 & 9).

Referring to claim 11, Alfi et al. disclose a method of exploring for hydrocarbons in a region (Abstract; Figure 1), further comprising, prior to step (a), deciding whether a region is a candidate for further analysis (pages 116-117, 1. Introduction section).

As to claim 12, Alfi et al. disclose a method of exploring for hydrocarbons in a region (Abstract; Figure 1), wherein deciding whether a region is a candidate for further analysis comprises:
(i) checking whether there is seismic data recorded at two or more different times for the region (pages 121-123, 5.2. 4D Seismic Interpretation Versus Numerical Simulation section; Figures 5 & 9);
(ii) checking whether there is a sufficient amount of time between the two or more different times (pages 121-123, 5.2. 4D Seismic Interpretation Versus Numerical Simulation section; Figures 5 & 9);
(iii) checking whether the seismic data recorded at two or more different times is comparable, or may be preconditioned or transformed such that it is comparable (pages 121-123, 5.2. 4D Seismic Interpretation Versus Numerical Simulation section; Figures 5 & 9);
(iv) checking whether an estimated initial pressure of the region is sufficiently close to an estimated bubble point pressure (pages 118-119, 4. History Matching of Cranfield Production section; Table 1);
(v) checking whether there is a sufficient pressure depletion in the region (pages 118-119, 4. History Matching of Cranfield Production section; Table 1; pages 119-123, 5. CO2-EOR section; Figures 4-6); and/or
(vi) checking whether a gas cap may be present in the region (pages 121-123, 5.2. 4D Seismic Interpretation Versus Numerical Simulation section; Figures 5 & 9).

Referring to claim 13, Alfi et al. disclose a method of exploring for hydrocarbons in a region (Abstract; Figure 1), further comprising assigning to a region an indicator indicating how good a candidate for further analysis the region is (pages 116-117, 1. Introduction section; pages 125-127, 6.2. CO2-EOR Versus CO2-EORT section; Figures 13-15).

As to claim 14, Alfi et al. disclose a method of exploring for hydrocarbons in a region (Abstract; Figure 1), further comprising displaying the indicator on a map (pages 118-119, 4. History Matching of Cranfield Production section, Figure 5; pages 125-127, 6.2. CO2-EOR Versus CO2-EORT section, Figure 14).

Referring to claim 15, Alfi et al. disclose a computer program product comprising computer readable instructions that, when run on a computer, is configured to cause one or more processors to perform the method of claim 1 (pages 118-119, 4. History Matching of Cranfield Production section, Table 1; pages 119-123, 5. CO2-EOR section, Figures 4-6; pages 123-127, 6. Forecast Simulation section, Figures 10-11, 14 & 16).

As to claim 16, Alfi et al. disclose a system for exploring for hydrocarbons, the system comprising one or more software elements arranged to perform the method of claim 1 (pages 118-119, 4. History Matching of Cranfield Production section, Table 1; pages 119-123, 5. CO2-EOR section, Figures 4-6; pages 123-127, 6. Forecast Simulation section, Figures 10-11, 14 & 16).

Referring to claim 17, Alfi et al. disclose a method of exploring for hydrocarbons in a region (Abstract; Figure 1), further comprising, if these are changes in the seismic data, identifying potential new locations of hydrocarbons based on the changes in the seismic data (pages 118-119, 4. History Matching of Cranfield Production section, Table 1; pages 119-123, 5. CO2-EOR section, Figures 4-6; pages 123-127, 6. Forecast Simulation section, Figures 10-11, 14 & 16). 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/            Primary Examiner, Art Unit 2857